Citation Nr: 0832453	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim of service connection for tinnitus.  

In April 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.

In an August 2007 decision, the Board denied the appeal.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 2008 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; an 
April 2008 Court order granted the joint motion.

Subsequent to the issuance of the April 2008 Court order, the 
veteran submitted additional evidence that was not previously 
considered by the RO.  The veteran has waived RO 
consideration of that evidence in a July 2008 submission.  As 
such, the Board may consider the appeal.  38 C.F.R. § 
20.1304.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the evidence is 
at least in equipoise that his tinnitus is etiologically 
related to his service-connected bilateral hearing loss 
disability.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
the Board is granting in full the benefit sought on appeal.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The veteran contends he has tinnitus as a result of in-
service noise exposure.  For the reasons that follow, the 
Board concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The record establishes that the veteran has a current 
disability.  VA Medical Center (VAMC) treatment records show 
that he has tinnitus.  See, e.g., VAMC treatment record, 
October 2004.  The veteran's tinnitus was confirmed at his 
June 2005 and November 2006 VA examinations.  

At the April 2007 Travel Board hearing, the veteran testified 
that he worked on the flight deck of aircraft carriers during 
his entire time in the service.  He testified that he sought 
treatment in service for hearing issues and that he had 
complained of a bobbing or rolling sensation in his ears.  
Service medical records confirm that the veteran was treated 
in service for hearing loss due to noise exposure.  In 
December 1970, the veteran complained of a throbbing 
sensation in his ears.  It was noted that an audiogram 
revealed both high and low frequency hearing loss, and that 
there was no change in auditory acuity five days later.  The 
Board notes that the veteran is currently service-connected 
for a bilateral hearing loss disability that has been 
attributed to his in-service noise exposure.  

The veteran was afforded a VA examination in June 2005 to 
determine the etiology of his tinnitus.  The examiner gave 
the opinion that the veteran's tinnitus was not related to 
his military noise exposure or his service-connected 
bilateral hearing loss.

In the veteran's July 2005 Notice of Disagreement (NOD) and 
his April 2007 Travel Board hearing transcript, he stated his 
belief that this opinion was based on a misunderstanding.  He 
clarified his position that he has had roaring and ringing in 
his ears since his time in active service and that it merely 
worsened, not began, twenty years prior to the June 2005 VA 
examination.

In November 2006, the veteran underwent another VA 
examination.  The examiner reviewed the claims file and 
acknowledged the veteran's contentions with the previous 
examination.  In the new examination report, it was noted 
that the veteran's service medical records indicated that he 
had complained of throbbing in his ears.  However, the 
examiner stated that throbbing is not a characteristic of 
tinnitus.  It was also noted that no complaint of tinnitus or 
ringing in his ears was made during service, within one year 
after service, at an October 1972 VA examination, or in VAMC 
treatment records from April 2003 and May 2003.  Therefore, 
the examiner gave the opinion that the veteran's tinnitus was 
not related to his military service.

The veteran has submitted a July 2008 medical statement of 
E.D. Monte, an otolaryngology specialist.  In this statement, 
Dr. Monte acknowledges the veteran's history of high 
frequency hearing loss to be associated with noise exposure 
in the higher frequencies.  He also notes that although there 
were no complaints of tinnitus in service, the veteran's 
service medical records do show complaints of throbbing in 
the ears, which is basically the same kind of complaint that 
he has now about his ears.  Dr. Monte gives the opinion that 
the veteran's hearing tests from the 1970s, which show 
roughly 20 decibels of hearing loss in most frequencies 
bilaterally, were very likely associated with ringing.  He 
explains that among most noise exposure patients who have 
tinnitus, the tinnitus is very likely the result of high-
frequency hearing loss even if the tinnitus was not present 
during service.  

The Board has weighed the medical evidence of record and 
finds that it is at least evenly balanced as to whether there 
is a relationship between the veteran's tinnitus and in-
service noise exposure.  Although the June 2005 and November 
2006 VA examination reports both reflect negative nexus 
opinions, such opinions were premised on a lack of medical 
evidence in the claims file regarding complaints of tinnitus 
in service.  The Board notes that a diagnosis of tinnitus in 
service or within a year following separation is not required 
in order to prevail on a claim for service connection.  In 
this case, the medical statement of Dr. Monte indicates that 
the veteran's tinnitus was caused by his high frequency 
hearing loss, a disability for which he is already service-
connected.  Accordingly, the Board finds that there is 
sufficient evidence to establish service connection for 
tinnitus on a secondary basis.  

Given that there is medical evidence of a current diagnosis 
of tinnitus and medical evidence that tinnitus was caused by 
a service-connected disability, the Board concludes that the 
evidence is at least in equipoise as to whether the veteran's 
tinnitus is related to active service.  As such, service 
connection is warranted.  The benefit-of-the-doubt rule has 
been applied in reaching this decision.  See 38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


